Title: From William Stephens Smith to Samuel Blachley Webb, 14 May 1782
From: Smith, William Stephens
To: Webb, Samuel Blachley


                        

                            Dr Saml
                            Head Quarters 14th May 1782
                        
                        The General requests the favor of your Company at dinner on Saturday next & that you will bring the
                            field officers of your Regt & six others with you. I am Your Friend
                        
                            Wm S. Smith A.D.Camp

                        
                    